In an action for divorce on the ground of adultery plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered September 4, 1968 after a nonjury trial, which, inter alia, dismissed the complaint. Judgment affirmed, with costs. No opinion. Rabin, Acting P. J., *1049Benjamin and Kleinfeld, JJ., concur; Munder and Martuscello, JJ., dissent and vote to reverse the judgment and grant plaintiff a judgment of divorce on the ground of adultery. We are of the opinion that the evidence at bar, as a matter of law, established the elements of opportunity, inclination and intent to commit adultery on the part of defendant.